                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    IN RE: VOLKSWAGEN “CLEAN DIESEL”                    MDL No. 2672 CRB (JSC)

                                   7    MARKETING, SALES PRACTICES, AND
                                        PRODUCTS LIABILITY LITIGATION
                                        _____________________________________/              ORDER GRANTING MOTION TO
                                   8
                                                                                            REMAND
                                   9    This Order Relates To:
                                        Dkt. No. 8
                                  10

                                  11    Anchor Marine Envtl. Servs., Inc. v. Porsche
                                        Cars N. Am., Inc., No. 3:18-cv-2369-CRB
                                  12    _____________________________________/
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiffs in the above-captioned case are a corporation and individuals who purchased

                                  15   Porsche TDI diesel-engine cars. They filed their case in Georgia state court and named as

                                  16   defendants Porsche Cars North America, Inc. (“PCNA”), Porsche AG, Audi AG, and Volkswagen

                                  17   AG. PCNA removed their case to federal court based on federal-question jurisdiction. Now

                                  18   pending is Plaintiffs’ motion to remand their case to state court.

                                  19          Plaintiffs’ complaint is materially the same as complaints that the Court examined in a

                                  20   recent Order in which it held that it lacked federal-question jurisdiction. (See MDL Dkt. No.

                                  21   5977, as amended by MDL Dkt. No. 5994.) The Court adopts the same reasoning here; it does not

                                  22   have federal-question jurisdiction over Plaintiffs’ case. Because federal subject-matter jurisdiction

                                  23   is lacking, the Court GRANTS Plaintiffs’ motion to remand. The Clerk of the Court shall remand

                                  24   the above-captioned case to the state court where it was filed.

                                  25          IT IS SO ORDERED.

                                  26   Dated: April 19, 2019

                                  27
                                                                                                     CHARLES R. BREYER
                                  28                                                                 United States District Judge
